Citation Nr: 0613046	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed 
acquired left eye disorder.  

2.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1958 to 
August 1962.  

During the course of the appeal, this case was before the 
Board of Veterans' Appeals (Board) in September 2001 and 
September 2003 when it was remanded for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran is shown as likely as not to have left 
corneal scarring due to the surgical removal of a 
pterygium which was first manifested in service.  

2.  The veteran is not shown to have manifested an 
innocently acquired psychiatric disorder in service or 
for many years thereafter.  

3.  The veteran currently is not shown to have an 
innocently acquired psychiatric disorder including 
paranoid schizophrenia that is shown to be due to any 
event or incident of his period of active duty.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
his disability manifested by left corneal scarring is due 
to disease or injury that was incurred in service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  The veteran is not shown to have an innocently 
acquired psychiatric disability that is not due to 
disease or injury that was incurred in or aggravated by 
service, nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of service connection.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in April 2002 and April 2004, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, the evidence had 
to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that 
there was an event in service which caused injury or 
disease; 2) that the veteran had current physical or 
mental disability; and 3) that there was a relationship 
between the current disability and an injury, disease, or 
event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which were not in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  

They also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the 
claim of service connection for left eye disability and 
for psychiatric disability was not sent to the veteran 
until well after the unfavorable rating decision in 
March 2000.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, the Statements of the Case (SOC) issued in 
April 2000; the Supplemental Statements of the Case 
(SSOC's), issued in May and October 2000, February 2003, 
and December 2005; and the Board remands notified the 
veteran and his representative of the evidence needed to 
establish the benefits sought.  Indeed, the SSOC's issued 
in February 2003 and December 2005, set forth the 
relevant text of 38 C.F.R. § 3.159.  

The SOC's and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  

In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect any issue on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service 
connection for left eye disability and for psychiatric 
disability.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  The Left Eye

During a hearing at the RO in August 2000, the veteran 
testified that he had injured his left eye in service.  
He stated that, while driving a tank, he was hit in the 
left eye by a piece of lava.  He noted that, since that 
time, he had experienced left eye difficulty and had 
undergone surgery on five occasions to correct left eye 
problems.  

The report of the veteran's August 1958 service entrance 
examination is negative for any complaints or findings of 
left eye disorder.  

In January 1960, the veteran was treated for a swollen 
left eyelid.  In July 1962, he was found to have a small 
pterygium and brown patch lateral to the scleral 
junction.  

Pterygium is a wing-like structure, applied especially to 
a triangular fold of membrane, extending from the 
conjunctiva to the cornea.  Norris v. West, 11 Vet. 
App. 219, 220 (1998).  

Another eye condition was reported after service in 1979, 
when it was noted that the veteran had a conjunctival 
mass on the left eye.  Since that time, the veteran has 
continued to have left eye problems, primarily diagnosed 
as a pterygium.  

The recent VA treatment records, such as those dated in 
February 2005, show the presence of early cataracts; 
however, there is no competent evidence of record that 
they are in any way related to service.  

The possibility of glaucoma has also been considered; 
however, that diagnosis has not been established.  

In any event, in May 1979, the veteran was hospitalized 
by VA for surgical excision of the conjunctival mass on 
the left eye.  

The veteran reiterated a history of a left eye injury in 
service.  It was noted that the veteran had had pterygia 
surgically removed from the left eye on two occasions, 
including one in 1965, which involved a graft from the 
lip.  

In August 2002, the veteran underwent a VA eye 
examination to determine the nature and likely etiology 
of any left eye disability found to be present.  

The examiner noted that, in the past, the veteran had 
apparently injured his left eye.  Although the examiner 
stated that the veteran's vision was quite good, he noted 
evidence of scarring on the left cornea.  

Moreover, during a February 2005 consultation by the VA 
Ophthalmology service, the consultant stated that, 
although everything looked healthy, there was a possible 
mucosal graft of the left eye.  

Given the foregoing evidence, the pterygium of the 
veteran's left eye is first shown to have been manifested 
in service.  

The Board also finds that the veteran is shown as likely 
as not to have corneal scarring as the result of surgery 
to remove the pterygium.  There being an approximate 
balance of evidence, service connection for left eye 
corneal scarring is warranted.  


B.  Psychiatric Disorder

The veteran asserts that he has a psychiatric disability 
which was first manifested in service by drunkenness and 
fighting.  

For certain disabilities, such as psychoses (e.g., 
schizophrenia), service connection may be presumed when 
such disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. 
§ 3.307.  

During his August 1958 service entrance examination, the 
veteran was found to be psychiatrically normal.  

In October 1961, the veteran was jailed by the state 
police after being arrested for drunkenness and fighting.  
He beat his head on the jail floor and set fire to his 
shirt.  

When he was returned to military custody, the veteran 
claimed that he could not be locked up due to 
claustrophobia.  Consequently, he was taken to the 
hospital for psychiatric observation.  

It was noted that he had had three Article 15's for 
insubordination and fighting; however, a mental status 
examination revealed no evidence of psychiatric disease.  

On the morning following his admission to the hospital, 
the veteran had recovered from his bout of alcoholic 
intoxication.  He appeared essentially normal and was 
returned to duty with the diagnoses of simple 
drunkenness, manifested by belligerent behavior and other 
evidence of alcohol intoxication such as a staggering 
gait and alcoholic breath and psychiatric observation; no 
disease found.  

The veteran served the remaining 10 months of active duty 
without any further treatment or examination by the 
Psychiatry service.  Indeed, during his June 1962 service 
separation examination, he was found to be 
psychiatrically normal.  

The veteran was not treated for psychiatric problems 
again until 1979, when he was hospitalized by the VA for 
complaints of nervousness, headaches and anger.  A heavy 
use of alcohol was noted.  It was also noted that, in the 
clinic, he had set fire to a newspaper.  

The veteran's psychological testing confirmed the 
presence of an underlying personality disorder, anti-
social disorder.  When discharged from the hospital in 
October 1980, the diagnosis was that of situational 
reaction to adult life with depression and anxiety.  

Since 1980, the veteran has been followed by VA for 
psychiatric problems.  Although there have been diagnoses 
of schizophrenia (See, e.g., records from Columbia Area 
Mental Health Center, reflecting the veteran's treatment 
from December 2001 through February 2004.) , the primary 
diagnosis has been of a personality disorder.  

Personality disorders are not considered disabilities 
within the meaning of the law and regulations governing 
the award of compensation benefits.  38 C.F.R. 
§ 3.303(c).  

Several pieces of evidence suggest a relationship between 
the veteran's current psychiatric problems and his 
troubles in service.  

In January 2000, a VA physician suggested that the 
veteran's psychiatric problems could be related to his 
eye injury in service.  

In August 2000, J. T., M.D., from the Lexington Community 
Mental Health Center stated that the veteran's age and 
unusual behavior in jail in service could have been 
indicative of schizophrenia.  

Despite such evidence, the preponderance of the extensive 
documentation on file (e.g. VA treatment records, records 
from county/community mental health centers, and 
disability examinations from the Social Security 
Administration) is negative for any findings of a 
relationship between the veteran's psychiatric disorder 
and any incident in service.  

In February 1992, the Chief of the Psychiatry service at 
a VA Medical Center reported that the records of the 
veteran's clinical course in service in October 1961 were 
in keeping with his course at VA.  However, he confirmed 
the diagnosis of a personality disorder rather than a 
psychosis or neurosis.  

In September 2002, the veteran underwent a VA psychiatric 
examination to determine the nature and likely etiology 
of the claimed psychiatric disorder.  

It was noted that psychological testing, which had been 
performed during VA hospitalization in 1991, had shown 
that the veteran had a characterological disorder, 
associated with a mixed personality disorder with 
paranoid, schizoid and antisocial traits.  Such testing 
comported essentially with that administered during the 
veteran's VA hospitalization in late 1979 and early 1980.  

Although the veteran had reported some questionable 
psychotic symptoms, the examiner stated that his 
inability to elaborate on those symptoms and the history 
of psychological testing indicated that the symptoms were 
characterological in nature rather than of a major mental 
illness.  Therefore, she concluded that there was no 
relationship to service.  

In this case, the Board assigns greater probative weight 
to the recent VA examinations then to the suggestions of 
service connection rendered in January and August 2000.  

Unlike the treatment records, the VA examination was in 
direct response to the question of whether the veteran's 
psychiatric problems had had their onset in service.  

Moreover, the examination was based on a review of the 
veteran's claims file, an interview with the veteran, and 
a mental status examination of the veteran.  
Consequently, the Board finds that it more accurately 
addresses the etiology of the veteran's claimed 
psychiatric disability.  

The other reports to the contrary come from the veteran 
and from lay persons who have submitted statements on his 
behalf.  

As lay persons, however, they are only qualified to 
report on matters which are capable of lay observation.  
They are not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, their opinions, without more, cannot be 
considered competent evidence of service connection.  
Absent such evidence, service connection is not 
warranted.  

The Board finds that the competent evidence shows that 
the veteran does not have an innocently acquired 
psychiatric disorder due to any event or incident in 
service.  

Inasmuch as the competent evidence of record is against 
the veteran's appeal, service connection for an 
innocently acquired psychiatric disorder is not 
warranted.  



ORDER

Service connection for left corneal scarring is granted.  

Service connection for an innocently acquire psychiatric 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


